Citation Nr: 0000328	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-49 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disability manifested by insomnia.

3.  Entitlement to service connection for a heart 
condition.

4.  Entitlement to service connection for a lung or 
breathing condition.


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel





INTRODUCTION

The veteran had active service from February 1974 until 
January 1976, and from October 1978 until May 1995, 
including Persian Gulf War service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), located in San Juan, Puerto Rico.  The veteran moved 
to Texas; the Waco, Texas RO now has jurisdiction. 

In his substantive appeal, the veteran requested a personal 
hearing at the Waco RO before a member of the Board.  The 
record reflects that a Travel Board hearing was scheduled 
on October 26, 1999, but that the veteran failed to appear.  
Accordingly, the Board will review this case as if the 
veteran withdrew his request for a personal hearing.  See 
38 C.F.R. § 20.704(d) (1999).   


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's tension 
headaches and service, or any incident thereof.

2. There is competent medical evidence of record 
demonstrating manifestations 
of insomnia, related to an acquired psychiatric disability.

3.  There is no competent medical evidence of record 
demonstrating a current heart condition or any nexus 
between any claimed heart condition and the veteran's 
service.  

4.  There is no competent medical evidence of record 
demonstrating a nexus between the veteran's bronchial 
congestion and service, or any incident thereof.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service 
connection for headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The veteran's claim of entitlement to service connection 
for an acquired
psychiatric disability, with manifestations of insomnia, is 
well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service 
connection for a heart condition is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service 
connection for a lung or breathing condition is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for 
headaches; an acquired psychiatric disability, with 
manifestations of insomnia ; a heart condition; and a lung 
or breathing condition.  In essence, he contends that he 
had such conditions during service which have continued to 
the present time.  In the interest of clarity, the Board 
will review the law and pertinent VA regulations, followed 
by a discussion of the factual background of this case.  
The Board will conclude with an analysis of the issues.  

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
and cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999). 

When a chronic disease is shown in service so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In 
order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies 
when evidence, regardless of its date, establishes that a 
veteran had a chronic condition in service and still has 
that condition.  There must be competent medical evidence 
unless the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology 
is demonstrated thereafter and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997);  see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For service members who served in the Southwest Asia 
theater of operations during the Persian Gulf War who 
exhibit objective indications of chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2001; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991);  38 C.F.R. § 
3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. 
§ 3.317(a)(2) (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1999).  Signs and symptoms which 
may be manifestations of an undiagnosed illness include 
fatigue, headaches, sleep  disturbances, and 
neuropsychological signs or symptoms.  38 C.F.R. 
§ 3.317(b)(8) (1999).

The enabling legislation for this regulation is 38 U.S.C.A. 
§ 1117 (West 1994). The legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who 
suffer from signs and symptoms of undiagnosed illnesses, 
and who may have acquired these symptoms as a result of 
exposure to the "complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations."

Well groundedness of claims 

The initial inquiry is whether the claim is well grounded.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A mere 
allegation of service connection is not sufficient; there 
must be evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible 
is required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Murphy, supra, 1 Vet. App. at 81.  A 
claimant cannot meet this burden imposed by section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence 
to render a claim well grounded under section 5107(a).

Entitlement to service connection for headaches

Factual background

Service medical records

The veteran's January 1974 pre-induction examination report 
noted that his head was normal.  In a corresponding report 
of medical history, dated in January 1974, the veteran 
reported that he did not have nor did he ever have frequent 
or severe headaches.

In November 1975, the veteran complained of nasal 
congestion and a sore throat.  The medical examiner noted 
that the veteran had no headache.  In January 1976 and July 
1978 reports of medical examination, the veteran's head was 
evaluated as normal.  In a July 1978 report of medical 
history, the veteran indicated that he did not have nor did 
he ever have frequent or severe headaches.

In January 1980 and August 1981 optometry records, the 
veteran answered "no" to the question of whether he 
frequently had headaches.  In a December 1985 report of 
medical examination, the veteran's head was evaluated as 
normal.  

In March 1989, the veteran complained of congestion and 
head stuffiness, and indicated that his head hurt.  The 
examiner diagnosed possible viral syndrome.  In April 1989, 
the veteran was diagnosed with muscle tension in his neck 
after complaining of pain in his shoulders that went up to 
his head.  In September 1990, the veteran reported common 
cold symptoms, to include headaches for two days.  The 
examiner diagnosed a common cold.  

In a May 1994 report of medical history, the veteran 
indicated that he did not have nor did he ever have 
frequent or severe headaches.  In June 1994, the veteran 
complained that he began having headaches almost daily 
during that month.  In a December 1994 report of medical 
examination, the veteran's head was evaluated as normal.  
The examiner noted no history of headaches.  In a December 
1994 report of medical history, the veteran indicated a 
history of headaches.  

Post-service medical records

In November 1995, the veteran underwent a VA medical 
examination with complaints of headaches of the pulsatile 
type.  The examiner noted no evidence of pathology to the 
veteran's head.  In July 1997, the veteran complained of 
headaches for three days.  The examiner diagnosed tension 
headaches.  A September 1997 VA medical certificate noted 
"pills for headache."   

Post-retirement reserve medical records 

In an October 1997 report of medical history, the veteran 
reported that he had a history of headaches.  Specifics 
were not provided.

Analysis 

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In 
this case, the veteran claims that he suffers from a 
headache disability as a result of his military service. 

Under Caluza v. Brown, 7 Vet. App. 498 (1995), three 
elements must be satisfied in order for a claim to be 
considered well grounded: competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The veteran's service medical records show that he 
complained of headaches while in service, but that he was 
never diagnosed with a chronic headache condition.  The 
Board, however, recognizes that Caluza, supra, stands for 
the proposition that the incurrence or aggravation of a 
disease or injury in service can be established by lay or 
medical evidence.  Under King, supra, the veteran's 
statements as to a disease or injury sustained during 
service are presumed to be credible for the limited purpose 
of well grounding the claim.  Since the veteran has stated 
that his headaches had their onset in service, the Board is 
satisfied that the second prong of the Caluza analysis, 
evidence of in-service incurrence, has arguably been met.  
The Board will now consider the first and third elements of 
the Caluza analysis, competent evidence of a current 
disability (a medical diagnosis), and a nexus between the 
in-service injury or disease and the current disability.  

The record reflects that the veteran was diagnosed with 
tension headaches in July 1997.  The Board notes in passing 
that this may not be a diagnosis of a chronic headache 
disability.  However, for the limited purpose of 
establishing whether a well-grounded claim exists, the 
Board will assume that there arguably is evidence of a 
current headache disability

With respect to the third Caluza prong, medical nexus 
evidence, no medical provider indicated that any current 
headaches were caused by or in any way connected to 
service, or any incident thereof.  Nor is there medical 
evidence that the veteran had a chronic headache disorder 
starting in and continuing after service.

The Board is of course cognizant that the veteran in 
essence contends that he has a headache disorder which 
began during service and has continued thereafter.  
The record does not show, however, that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis, 
and therefore that evidence does not establish that the 
claim is plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) ("the Court")
has held that "[i]n the absence of competent medical 
evidence of . . . a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).

For the foregoing reasons and bases, the Board concludes 
that the veteran's claim for entitlement to service 
connection for headaches is not well grounded.  The benefit 
sought on appeal is accordingly denied.

Entitlement to service connection for an acquired 
psychiatric disability, with manifestations of insomnia

Factual background

Service medical records

In January 1974 and July 1978 reports of medical history, 
the veteran reported that he did not have nor did he ever 
have frequent trouble sleeping.

In May 1994, the veteran complained that he woke up after 
sleeping one or two hours.  In a May 1994 report of medical 
history, the veteran indicated that he did not have nor did 
he ever have frequent trouble sleeping.  In a December 1994 
report of medical examination, the examiner noted that the 
veteran had no history of headaches with sleeplessness.  In 
a December 1994 report of medical history, the veteran 
indicated that he frequent trouble sleeping.

Post-service medical records

During a November 1995 VA medical examination, the veteran 
complained of insomnia.  A May 1996 VA medical certificate 
noted the veteran's complaints of insomnia for a long time, 
worsening in the last few weeks.  The examiner diagnosed 
anxiety syndrome.  A May 1996 VA medical record noted the 
veteran's adjustment anxiety disorder and noted that the 
veteran had been feeling better and sleeping better since 
he began taking medication.  

Post-retirement reserve medical records 

In an October 1997 report of medical examination, the 
veteran's psychiatric evaluation was abnormal.  In a 
corresponding report of medical history, dated in October 
1997, the veteran indicated that he had had or now had 
frequent trouble sleeping, depression or excessive worry, 
and nervous trouble.  

Analysis

In May 1996, a VA medical examiner linked the veteran's 
complaints of insomnia to a diagnosis of anxiety syndrome.  
Therefore, there appears to be current medical evidence of 
record demonstrating an acquired psychiatric disability, 
with manifestations of insomnia.  See Caluza, supra.  The 
veteran's service medical records show that he complained 
of a problem with sleeping during military service; 
therefore, there is evidence of in-service incurrence of a 
disease or disability.  Lastly, in October 1997, a report 
of medical examination noted that the veteran's psychiatric 
evaluation was abnormal.  Arguably, the third prong of the 
Caluza analysis, medical nexus evidence, has also been 
established since the veteran's abnormal psychiatric 
evaluation appears to be linked to his symptoms of a 
sleeping disorder. 

Thus, in the opinion of the Board, all three elements of a 
well-grounded claim have been met with respect to the matter 
of service connection for an acquired psychiatric 
disability, with manifestations of insomnia.  Since a well-
grounded claim has been presented, VA's statutory duty to 
assist the veteran in the development of his claim attaches.  
See 38 U.S.C.A. § 5107(a).  For reasons which will be 
expressed in the REMAND section below, the Board is 
remanding this issue for further development.

Entitlement to service connection for a heart condition

Factual background

Service medical records

During a January 1974 pre-induction medical examination, 
the veteran's heart was evaluated as normal.  In a 
corresponding report of medical history, dated in January 
1974, the veteran reported that he did not have nor did he 
ever have heart trouble.

In January 1976, July 1978 and December 1985 reports of 
medical examination, the examiner noted that the veteran's 
heart was normal.  

In a May 1994 report of medical history, the veteran 
indicated that he did not have heart trouble.  In a 
December 1994 report of medical examination, the examiner 
noted that the veteran's heart was normal.  In a December 
1994 report of medical history, the veteran reported that 
he did not have heart trouble.

Post-retirement reserve medical records 

In an October 1997 report of medical examination, the 
examiner indicated that the veteran's heart was normal.  In 
an October 1997 report of medical history, the veteran 
reported that he did not have heart trouble.  

Post-service medical records

During a November 1995 VA medical examination, the veteran 
was found to have regular heart rhythm, and no murmur or 
abnormal sounds.  

The veteran underwent a stress test in February 1998.  The 
February 1998 VA medical record noted no reports of pain in 
the chest and no significant changes in the 
electrocardiogram (EKG).  The examiner provided an 
assessment of "excellent physical capacity" and noted 
"negative for exercise induced ischemia."  

A VA laboratory report, dated in April 1999, indicated that 
the veteran's heart size was within normal limits.  

Analysis

With respect to the veteran's heart, service medical 
records show that his heart was consistently evaluated as 
normal and that he never complained of heart trouble.  

Although the veteran is competent to relate symptoms of 
chest pains during service, he does not have the medical 
expertise to diagnose a heart condition.  The law is clear 
that while a layperson is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training, or experience, such as 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  For these reasons, the veteran 
has not established in-service incurrence of a heart 
condition.  

The record is further devoid of any current diagnoses of a 
heart condition.  There is no competent medical evidence of 
record that the veteran currently suffers from a heart 
condition.  In fact, VA medical examinations in November 
1995, February 1998, and April 1999 revealed regular heart 
rhythm, no murmur or abnormal sounds, "excellent physical 
capacity," and a normal heart size.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  For the foregoing 
reasons and bases, the Board concludes that the veteran's 
claim for entitlement to service connection for a heart 
condition is not well grounded because all three prongs of 
Caluza have not been met.  The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for a lung or breathing 
condition

Factual background

During a January 1974 pre-induction medical examination, 
the veteran's lungs and chest were evaluated as normal.  In 
a corresponding report of medical history, dated in January 
1974, the veteran reported that he did not have nor did he 
ever have shortness of breath, or pain or pressure in the 
chest.

In November 1974 and March 1975, the veteran's chest was 
noted to be clear.  
A March 1975 health record noted that the veteran had a 
past history of allergic asthma as a child.  In September 
1975, the veteran complained of chest pain and a cough with 
congestion.  The examiner noted that the veteran's chest 
was clear.  
In January 1976, July 1978 and December 1985 reports of 
medical examination, the examiner noted that the veteran's 
lungs and chest were normal.  

In March 1989, the veteran complained of congestion and 
reported that he could not breathe.  The report noted no 
medical condition, such as bronchitis or asthma.  The 
examiner diagnosed possible viral syndrome.  

A May 1994 chest x-ray was found to be within normal 
limits.  In a May 1994 report of medical history, the 
veteran indicated that he did not have nor did he ever have 
shortness of breath, or pain or pressure in the chest.

In a December 1994 report of medical examination, the 
examiner indicated that the veteran's lungs and chest were 
normal, but noted a lump at the distal sternum proximate to 
the xyphoid.  In a December 1994 report of medical history, 
the veteran reported that he had had or now had shortness 
of breath, and pain or pressure in the chest.  In January 
1995, the veteran's lungs were noted to be clear to 
auscultation.  

Post-retirement reserve medical records 

In an October 1997 report of medical examination, the 
examiner indicated that the veteran's lungs and chest were 
normal.  In an October 1997 report of medical history, the 
veteran reported that he had had or now had shortness of 
breath, and pain or pressure in the chest.

Post-service medical records

During a November 1995 VA medical examination, the veteran 
reported a crushing injury to the right side of his chest 
in 1981.  He complained of present episodes of dyspnea.  A 
VA examiner noted the veteran's wheezing, sibilance and 
rales in the bronchial tree in both pulmonary fields.  The 
examiner diagnosed status post chest crushing injury and 
bronchial congestion of an undetermined cause.  

February 1995 and May 1996 VA medical certificates noted 
that the veteran's lungs were clear.  A VA laboratory 
report, dated in April 1999, indicated that both of the 
veteran's lung fields were clear.  

Analysis

The veteran's service medical records reveal that his lungs 
were consistently evaluated as normal.  In December 1994 
and October 1997 reports of medical history, the veteran 
reported that he had had or now had shortness of breath.  
There is no indication of a crushing chest injury in 1981 
or residuals therefrom.

As indicated above, although the veteran is competent to 
relate that he sustained an injury during service and that 
he had of shortness of breath during service, he does not 
have the medical expertise to diagnose a lung condition or 
to relate such condition to service or ant incident 
thereof.  See Espiritu, supra, 2 Vet. App. at 495.  For 
these reasons, the veteran has not established in-service 
incurrence of a lung condition in service.  

The record further reveals that the veteran was diagnosed 
with bronchial congestion of an undetermined cause in 
November 1995.  However, no medical provider indicated that 
the veteran's bronchial congestion was caused by or in any 
way connected to service, or any incident thereof.  The 
Board notes that the veteran's lungs and chest were 
evaluated as normal in service, and that he apparently 
suffered from temporary viral and common cold symptoms 
during service.  The Board further points out that the 
veteran's lungs were noted to be clear in May 1996 and 
April 1999, thereby suggesting that the bronchial 
congestion noted in November 1995 had resolved and was not 
indicative of a chronic lung condition.  The record is 
further devoid of any competent medical diagnoses of a 
current lung or breathing condition. 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link 
to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

For the foregoing reasons and bases, the Board concludes 
that the veteran's claim for entitlement to service 
connection for a lung or breathing condition is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional comments

Because three of the veteran's claims for service 
connection are not well grounded, VA is under no duty to 
further assist him in developing facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.159(a).  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 
78 (1995).  The Court has held that the obligation exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA is not on notice of 
any other known and existing evidence which would render 
the veteran's claims well grounded.  This decision further 
serves to inform the veteran of the type of evidence he 
must, at a minimum, present in order to make his claims 
well grounded.

Additionally, the Board notes that the veteran served in 
the Persian Gulf and has considered the pertinent laws and 
VA regulations.  See page 5 above.  However, the statutory 
and regulatory provisions make clear that a grant of 
service connection for any of the disorders claimed by the 
veteran as a result of his Persian Gulf War service may be 
appropriate if there are presented objective indications of 
a chronic disability resulting from an undiagnosed illness.  
Since the record in this case does not provide such 
indications of a chronic disability resulting from an 
undiagnosed illness, the laws and VA regulations regarding 
service in the Persian Gulf are inapplicable herein.  The 
Board further notes that the veteran has not himself 
contended that any of his claimed disabilities are related 
to his Persian Gulf service.


ORDER

A well-grounded claim not having been submitted, 
entitlement to service connection for headaches is denied.

A well-grounded claim for service connection for an 
acquired psychiatric disability, with manifestations of 
insomnia, has been submitted.

A well-grounded claim not having been submitted, 
entitlement to service connection for a heart condition is 
denied.

A well-grounded claim not having been submitted, 
entitlement to service connection for a lung or breathing 
condition is denied.



REMAND

As indicated above, the veteran complained of a problem with 
sleeping during military service.  In May 1996, a VA examiner 
diagnosed anxiety syndrome and appeared to indicate that this 
was linked to the veteran's complaints of insomnia.  The 
record also reflects that the veteran's psychiatric 
evaluation was abnormal in October 1997, and that the veteran 
complained of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  However, the record is 
unclear
as to whether the veteran currently suffers from a 
psychiatric disability and, if so, whether such disability 
has any relationship to the symptoms related by the veteran 
during military service. 

Since the veteran's claim is well grounded, the Board 
recognizes its duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Caluza, supra.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
Board, therefore, remands this case to determine whether the 
veteran presently has a psychiatric disability, with 
manifestations of insomnia; to clarify the etiology of any 
such disorder; and to determine whether such disorder was 
incurred in or aggravated during service.

Accordingly, the Board is remanding this case for the 
following reasons:

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers who ever 
treated him for a psychiatric disability 
or insomnia.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of any pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.  Any such medical treatment 
records should be associated with the 
veteran's claims folder.  

2. After receiving any pertinent 
information, the RO is
requested to schedule the veteran for a 
VA psychiatric examination.  A copy of 
the veteran's claims folder, to include a 
copy of this remand, must be reviewed by 
the examiner prior to the examination.  
The examiner, after reviewing the 
available evidence and interviewing the 
veteran, should determine whether the 
veteran currently has a psychiatric 
disorder and if so its diagnosis. The 
examiner should further provide an 
opinion as to whether or not such 
psychiatric disorder was related to 
insomnia reported during service or was 
otherwise incurred in or aggravated by 
service.  A copy of the report of the 
examination should be associated with the 
veteran's claims folder.

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

  The Board is cognizant that the issue as certified on appeal was characterized as entitlement to service 
connection for insomnia.  However, it is clear from the veteran's contentions, and from the medical evidence 
which will be discussed below, that the insomnia was claimed as a manifestation of a psychiatric disability 
for which the veteran is seeking service connection.  The issue on appeal has been rephrased accordingly.


